Citation Nr: 1518079	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for varicose veins of the right lower extremity.

2.  Entitlement to an increased rating in excess of 20 percent for varicose veins of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Procedurally, the Board notes that the Veteran's claim for entitlement to an increase in excess of 20 percent for bilateral lower extremity varicose veins has administratively resulted in two appeals.  While the present appeal was pending, the first appeal was decided by the Board.  In the March 12, 2013, Board decision, the Board denied the Veteran's claim for entitlement to an increased rating in excess of 20 percent for bilateral lower extremity varicose veins.  Except as provided in 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b) (West 2014).  All decisions of the Board will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Absent specific exceptions, not present in this case, a Board decision is final on the dated stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Therefore, the March 2013 Board decision is final.

However, in fairness to the Veteran's reliance on the fact the second appeal was pending before the Board, including attending a VA examination in March 2013 and June 2014 relating to his bilateral varicose veins and the submission of the Representative's Informal Hearing Brief in April 2014, the Board will recognize and adjudicate the appeal of a claim for increased rating effective from the day after the Board's final March 12, 2013, decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The Board also finds that statements from the Veteran at the time of his March 2013 examination indicate that the Veteran believes that he is unemployable as a result of his service-connected varicose veins.  Therefore, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will find that the Veteran's increased rating claims include a claim for TDIU, and this issue has been added to the current appeal.  It will, however, require remand for further development as noted in the Remand portion of this decision.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period beginning on March 13, 2013, the Veteran's varicose veins of the right lower extremity had beginning status pigmentation with intermittent edema of the bilateral extremities and no ulcerations.

2.  For the period beginning on March 13, 2013, the Veteran's varicose veins of the left lower extremity had beginning status pigmentation with intermittent edema of the bilateral extremities and no ulcerations.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for varicose veins of the right lower extremity were not met for the period beginning on March 13, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2014).

2.  The criteria for an increased rating in excess of 20 percent for varicose veins of the left lower extremity were not met for the period beginning on March 13, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notices to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran adequate examinations and obtained adequate expert opinions in March 2013 and June 2014.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.


II.  Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Effective January 12, 1998, 38 C.F.R. § 4.104 , Diagnostic Code 7120, provides for a 100 percent rating where there is evidence of varicose veins with massive, board-like edema with constant pain at rest.  A 60 percent rating is assigned for varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  A 40 percent evaluation is assigned for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 20 percent rating is assigned for varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.  A 10 percent rating is assigned for varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  Id. 

A Note under the revised Diagnostic Code 7120 states that these evaluations are for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor (§ 4.26) if applicable.  Id.

A recent VA examination was performed in June 2014.  At the examination, the Veteran was diagnosed with varicose veins in the bilateral lower extremities.  The Veteran reported that he is able to walk approximately 20 yards without developing pain but he is unable to stand any longer than 5 minutes due to pain and cramping.  Further, the Veteran reported that he tried to wear compression stockings but the stockings caused an increase in his symptoms.  He also notices intermittent swelling in the lower legs and a discoloration.   Moreover, the Veteran has had no ulcerations.

The examiner noted the Veteran has the following bilateral symptoms: aching in leg after prolonged standing, aching in leg after prolonged walking, fatigue in leg after prolonged standing, fatigue in leg after prolonged walking and symptoms relieved by elevation of extremity.  Further, the examiner found the beginning stasis pigmentation and intermittent edema of the extremity were present.

Another VA examination was performed shortly after the Board's March 2013 decision.  In the March 2013 VA examination, the Veteran was again diagnosed with bilateral varicose veins.  The examiner identified the following applicable bilateral symptoms: aching and fatigue in leg after prolonged standing or walking, symptoms relieved by elevation of extremity, incipient stasis pigmentation or eczema and intermittent edema of extremity.  These symptoms are less severe than those observed in the later June 2014 examination.

The Veteran's bilateral beginning status pigmentation with intermittent edema of the bilateral extremities and no ulcerations more closely approximates the rating criteria of 20 percent for this period.  A higher rating of 40 percent is not warranted because there is no evidence of persistent edema, only intermittent edema, and stasis pigmentation or eczema.

Also considered by the Board is whether referral for a rating outside of the rating schedule is warranted.  The Board concludes that it is not. 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, comparing the Veteran's symptomatology to the rating schedule, the degree of disability throughout the period under consideration is contemplated by the rating schedule.  The noted symptoms of beginning status pigmentation with intermittent edema of the bilateral extremities and no ulcerations directly correspond to the schedule criteria for the 20 percent evaluation.  For this reason, the Board finds that the assigned scheduler ratings are adequate to rate the Veteran's bilateral varicose vein disabilities, and no referral for an extraschedular rating is required.

The Board also notes that the collective effect of the Veteran's service connected ischemic heart disease, depressive disorder with anxious distress and bilateral varicose veins of the lower extremity would not warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

Therefore, relying on the March 2013 and June 2014 medical examinations and applicable treatment records for the period beginning in March 2013, the Board finds that a 20 percent disability rating is supported.  The preponderance of evidence is against a finding that the Veteran's bilateral varicose veins have approximated the criteria for a rating in excess of 20 percent.  Therefore, the appeal as to this issue must be denied.  There is not reasonable doubt to be resolved at to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2014).


ORDER

Entitlement to an increased rating in excess of 20 percent for varicose veins of the right lower extremity is denied.

Entitlement to an increased rating in excess of 20 percent for varicose veins of the left lower extremity is denied.


REMAND

Although the Board finds that the record has raised an implied claim for TDIU under Rice, the Board finds that the pertinent examinations and opinions of record do not address whether all of the Veteran's service-connected disabilities of ischemic heart disease (60 percent disabling), depressive disorder (30 percent disabling), varicose veins of the right lower extremity (20 percent disabling), and varicose veins of the left lower extremity (20 percent disabling) together render the Veteran unemployable.  Therefore, the Board finds that this issue should be remanded for the purpose of affording the Veteran with such an examination and opinion.  In addressing this opinion, the examiner should comment on the fact that the Veteran last worked full time as an electronics technician in 2002, and that his education is apparently limited to a GED and training as an electronics technician (the Veteran indicated that he had two years of college in a subsequent formal claim for TDIU but the Board believes that this was an error on the Veteran's part).  The Board does not find that this development requires a deferral as to the issue of entitlement to increased ratings for the Veteran's bilateral varicose veins because the relevant criteria do not specifically include criteria relating to occupational impairment and that the opinion sought pertains to the broader issue of entitlement to TDIU based on the impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain a gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for all necessary examination(s) and request the examiner(s) to comment on the functional impairment caused solely by the all of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation, given his level of education, his prior work experience and training, but not any impact on account of his age or disabilities that are not service connected, supporting such opinion(s) with reference to manifested symptomatology and limitations.

The examiner(s) must be notified that the Veteran's service-connected disabilities are as follows: ischemic heart disease, unspecified depressive disorder, varicose veins of the right lower extremity, and varicose veins of the left lower extremity.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


